EXHIBIT 10.9.2

GUARANTY OF AGREEMENT REGARDING LEASES

THIS GUARANTY OF AGREEMENT REGARDING LEASES (this “Guaranty”) is made and
entered into to be effective as of November 7, 2006 (the “Effective Date”), by
SENIOR CARE, INC., a Delaware corporation (“Guarantor”) in favor of VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (“VRLP”).

RECITALS:

WHEREAS, as of the Effective Date, VRLP and Senior Care Operations Holdings,
LLC, a Delaware limited liability company (“SCT Holdings”), have executed and
delivered that certain Agreement Regarding Leases (as the same may be renewed,
extended, amended or modified from time to time, with or without notice to
Guarantor, the “Agreement Regarding Leases”), pertaining to the Facilities
referred to therein;

WHEREAS, Guarantor is a direct or indirect owner of 100% of the beneficial
ownership interest in SCT Holdings, and Guarantor will derive substantial direct
and indirect benefits from the transactions contemplated by the Agreement
Regarding Leases; and

WHEREAS, it is a condition to the entering into of the Agreement Regarding
Leases by VRLP that Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by Guarantor, and in order to induce VRLP to enter into the
Agreement Regarding Leases, Guarantor hereby agrees as follows:

SECTION 1 DEFINITIONS. For purposes of this Guaranty, any capitalized terms used
and not otherwise defined shall have the respective meanings ascribed to such
terms in the Agreement Regarding Leases. In addition, as used herein the
following capitalized terms shall have the following meanings:

“Acquisition” by any Person, shall mean the purchase or acquisition by such
Person of any Capital Stock in another Person or any asset of another Person,
whether or not involving a merger or consolidation with such other Person.

“Action” means any civil, criminal or administrative action, suit, demand,
claim, arbitration, hearing, litigation, dispute or other proceeding or
investigation by or before any Governmental Authority or arbitrator.

“Actual Balanced Care EBITDAR” means, for any period for Balanced Care Tenant,
Consolidated Net Income for such period calculated solely with respect to
Balanced Care Tenant, plus without duplication, to the extent deducted or
otherwise not included in determining such Consolidated Net Income, the sum for
such period of the following items, in each case determined solely with respect
to Balanced Care Tenant: (i) amortization and depreciation expense,
(ii) provision for income taxes (including provision for deferred taxes not
payable currently), (iii) Consolidated Interest Expense, (iv) Rent Expense, and
(v) non-cash charges as are reasonably acceptable to VRLP, but, excluding, for
purposes hereof to the extent included in



--------------------------------------------------------------------------------

determining Consolidated Net Income for such period the following items, in each
case determined solely with respect to Balanced Care Tenant: (A) extraordinary
gains and losses and related tax effects thereon, and (B) other non-cash gains
and losses thereon as are reasonably acceptable to VRLP.

“Actual Monthly Consolidated EBITDAR” means, for any calendar month for
Guarantor and its Consolidated Subsidiaries determined on a consolidated basis,
Consolidated Net Income for such period, plus without duplication, to the extent
deducted or otherwise not included in determining Consolidated Net Income, the
sum for such period of (i) amortization and depreciation expense, (ii) provision
for income taxes (including provision for deferred taxes not payable currently),
(iii) Consolidated Interest Expense, (iv) Rent Expense, and (v) non-cash charges
as are reasonably acceptable to VRLP, but, excluding, for purposes hereof to the
extent included in determining Consolidated Net Income for such period
(A) extraordinary gains and losses and related tax effects thereon, and
(B) other non-cash gains and losses thereon as are reasonably acceptable to
VRLP.

“Agreement Regarding Leases” has the meaning set forth in the Recitals.

“Asset Disposition” by any Person shall mean and include (i) the sale, lease or
other disposition of any property by such Person (including the Capital Stock of
a Subsidiary of such Person), but for purposes hereof shall not include, in any
event, (A) the sale of inventory in the ordinary course of business, (B) the
sale, lease or other disposition of machinery and equipment no longer used or
useful in the conduct of business and (C) a sale, lease, transfer or disposition
of property to another Consolidated Subsidiary, and (ii) receipt by such Person
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of its property.

“Average Debt” means, as of any date, for any Person, the average Debt balance
for the immediately preceding calendar month.

“Balanced Care Guaranty” shall mean that certain Guaranty of Balanced Care Rent
and Rent Payment Agreement made by IPC Equity Holdings Limited and SCRE
Investments, Inc. in favor of VRLP and the Ventas Lessors listed thereunder
(collectively, the “Balanced Care Landlord”) in respect of certain rent required
to be paid pursuant to the Master Lease, as the same may be amended, renewed,
supplemented, extended or modified from time to time.

“Balanced Care Landlord” shall have the meaning set forth in the definition of
Balanced Care Guaranty, set forth herein.

“Balanced Care Tenant” shall mean collectively, jointly and severally, the
entities listed on Schedule 1 attached hereto, together with their permitted
successors and assigns.

“BR Trust” shall mean BR Trust, a trust organized under the laws of the
Bailiwick of Guernsey.

“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP and in the reasonable judgment of such Person, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

- 2 -



--------------------------------------------------------------------------------

“Capital Stock” shall mean, with respect to any entity, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.

“Cash Interest Expense” shall mean, for any period, for Guarantor and its
Consolidated Subsidiaries determined on a consolidated basis without duplication
in accordance with GAAP, all interest payable in cash in respect of Debt during
such period (whether or not actually paid during such period) and all payments
due under Interest Rate Protection Agreements by Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis (net of payments to such parties
by any counter party thereunder).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consolidated Adjusted Leverage Ratio” shall mean, at any date, for Guarantor
and its Consolidated Subsidiaries determined on a consolidated basis, the ratio
of:

(a) the sum of:

(i) Average Debt, net of cash and restricted cash shown on the balance sheet,
and

(ii) Rent Expense, as of such date, for the Trailing Four Quarter Period ending
on such date multiplied by eight (8), to:

(b) Consolidated EBITDAR for the Trailing Four Quarter Period ending on such
date.

“Consolidated EBITDAR” shall mean, for any period, for Guarantor and its
Consolidated Subsidiaries determined on a consolidated basis, Consolidated Net
Income for such period, plus without duplication, to the extent deducted in
determining Consolidated Net Income, the sum for such period of (i) amortization
and depreciation expense, (ii) provision for income taxes (including provision
for deferred taxes not payable currently), (iii) Consolidated Interest Expense,
(iv) Rent Expense, and (v) non-cash charges as are reasonably acceptable to the
Landlord but, excluding, for purposes hereof to the extent included in
determining Consolidated Net Income for such period (A) extraordinary gains and
losses and related tax effects thereon, and (B) other non-cash gains and losses
thereon as are reasonably acceptable to the Landlord, provided, that during the
First Lease Year, Consolidated EBITDAR with respect to Guarantor and its
Consolidated Subsidiaries other than Balanced Care Tenant shall equal the First
Year Consolidated EBITDAR, and provided further that for the period beginning on
the date hereof and ending on the last day prior to the third anniversary of the
date hereof, Consolidated EBITDAR for Balanced Care Tenant shall mean, for any
period, the greater of (a) Actual Balanced Care EBITDAR for such period, and
(b) the aggregate sum of each Guarantor Rent Payment actually paid to Balanced
Care Landlord during such period.

 

- 3 -



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, all interest expense
for Guarantor and its Consolidated Subsidiaries during such period determined on
a consolidated basis for such period taken as a single accounting period in
accordance with GAAP, including amortization of debt discount and premium, the
interest component under Capital Leases (and also including, to the extent
required under GAAP, the implied interest component under a Securitization) and
all payments due under Interest Rate Protection Agreements by Guarantor and its
Consolidated Subsidiaries determined on a consolidated basis (net of payments to
such parties by any counter party thereunder), but excluding the amortization of
any deferred financing fees. The applicable period of determination shall be the
Trailing Four Quarter Period.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Guarantor and its Consolidated Subsidiaries during such period determined on a
consolidated basis for such period taken as a single accounting period in
accordance with GAAP. The applicable period of determination shall be the
Trailing Four Quarter Period.

“Consolidated Net Worth” shall mean, as of any date, for Guarantor and its
Consolidated Subsidiaries on a consolidated basis, consolidated shareholders’
equity or net worth (including preferred and common equity) less goodwill and
other intangible assets as of such date as determined in accordance with GAAP.

“Consolidated Subsidiary” shall mean, as to any Person, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

“Control”, with respect to any Person, shall mean the legal right or power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, by contract or through the ownership of voting
securities, partnership interests or other equity interests, or otherwise.
“Controlled” and “Controlling” shall have the correlative meanings thereto.

“Debt” of Guarantor or any of its Consolidated Subsidiaries shall mean, without
duplication, any indebtedness of Guarantor or any of its Consolidated
Subsidiaries, whether or not contingent, in respect of:

(i) borrowed money or evidenced by bonds, notes, debentures or similar
instruments;

(ii) indebtedness for borrowed money secured by any encumbrance existing on
property owned by Guarantor or its Consolidated Subsidiaries, to the extent of
the lesser of (x) the amount of indebtedness so secured or (y) the fair market
value of the property subject to such encumbrance;

(iii) all reimbursement obligations in connection with any letters of credit or
amounts representing the balance deferred and unpaid of the purchase price of
any property or services, except any such balance that constitutes an accrued
expense, trade payable, conditional sale obligation or obligation under any
title retention agreement;

 

- 4 -



--------------------------------------------------------------------------------

(iv) all net obligations of such Person under any Interest Rate Protection
Agreement valued in accordance with GAAP;

(v) all obligations in respect of any preferred equity to the extent payments
are being made thereon;

(vi) indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer and, as such, has
personal liability for such obligations, but only if and to the extent there is
recourse to such Person for payment thereof,

(vii) any obligations of Guarantor and its Consolidated Subsidiaries with
respect to redemption, repayment or other repurchase of any Equity Interest or
the principal amount of any Subordinated Debt (regardless of whether interest or
principal is then-currently payable with respect thereto);

(viii) any lease of property by Guarantor or any of its Consolidated
Subsidiaries as lessee which is reflected as a capital lease obligation on the
consolidated balance sheet of Guarantor or its Consolidated Subsidiaries;

to the extent, in the case of items of indebtedness under clauses (i) through
(viii) above, that any such items would appear as a liability on Guarantor’s or
its Consolidated Subsidiaries’ consolidated balance sheet in accordance with
GAAP; or

(ix) the liquidation preference of any Equity Interest of Guarantor or any
shares of preferred stock of any of its Consolidated Subsidiaries to the extent
payments are being made thereon.

Debt also includes, to the extent not otherwise included, any obligations by
Guarantor and its Consolidated Subsidiaries to be liable for, or to pay, as
obligor, guarantor or otherwise (other than for purposes of collection in the
ordinary course of business), Debt of another Person (other than Guarantor or
any other Guarantor) including Debt secured by a Lien on any assets of such
Person, whether or not such Person shall have assumed such indebtedness.

Debt shall not include endorsements of instruments for deposit or collection in
the ordinary course of business. In the case of Debt as of any date issued with
original issue discount, the amount of such Debt shall be the accreted value
thereof as of such date.

“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“First Lease Year” shall mean the period beginning on the date hereof and ending
on the last day prior to the first anniversary of the date hereof.

“First Year Consolidated EBITDAR” shall mean

 

- 5 -



--------------------------------------------------------------------------------

(i) as of the date hereof and the first day of the next following calendar
month, Pro Forma Consolidated EBITDAR, and

(ii) as of the first day of each following calendar month thereafter, an amount
equal to: (A) the First Year Consolidated EBITDAR as of the first day of the
preceding calendar month less (B) 1/12 of the Pro Forma Consolidated EBITDAR
plus (C) Actual Monthly Consolidated EBITDAR with respect to the preceding
calendar month.

“Fiscal Quarter” shall mean a fiscal quarter of any Guarantor or any of their
Consolidated Subsidiaries, as the context may require.

“Fiscal Year” shall mean a fiscal year of any Guarantor or any of their
Consolidated Subsidiaries, as the context may require.

“Fixed Charge Coverage Ratio” shall mean, for Guarantor and its Consolidated
Subsidiaries on a consolidated basis, Consolidated EBITDAR for such period
divided by the sum of (i) scheduled principal payments on Debt of Guarantor and
its Consolidated Subsidiaries required to be made during such period (regardless
of whether actually paid) and amortization of discount or premium related to any
such Debt for such period, whether expensed or capitalized, (ii) Cash Interest
Expense for such period, (iii) Rent Expense for such period and (iv) dividends
or distributions to the extent paid on or in respect of any preferred equity of
Guarantor for such period notwithstanding the prohibition on payment of same.
The applicable period of determination shall be the Trailing Four Quarter
Period.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“Governmental Authority” means any United States federal, state or local or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
Commission, self-regulatory organization or any court, tribunal, or judicial or
arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Guarantor Rent Payment” has the meaning set forth in the Balanced Care
Guaranty.

“Indemnified Party” has the meaning set forth in Section 10.

“Interest Rate Protection Agreements” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect Guarantor or any
Consolidated Subsidiary against fluctuations in interest rates or to reduce the
effect of any such fluctuations.

 

- 6 -



--------------------------------------------------------------------------------

“Lien” shall mean with respect to any asset or property, any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting such asset or property or
any portion thereof or any tenant or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Losses” means, without duplication, all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind (including any Action brought by
any Governmental Authority or Person), including reasonable attorneys’ fees and
costs of investigation.

“Master Lease” shall mean that certain Master Lease Agreement, dated as of the
date hereof, as the same may be amended, modified, or supplemented, including,
without limitation pursuant to the “Combination Lease” and the “New Lease”
provisions set forth in Section 39 and Section 40 thereof.

“Parents” means with respect to any Person, the entity or entities Controlling
such Person.

“Person” shall mean any individual or entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so requires.

“Pro Forma Basis” shall mean, for purposes of determining compliance with any
financial covenant hereunder, that the subject transaction shall be deemed to
have occurred as of the first day of the applicable period ending on a Quarterly
Measurement Date for which annual or quarterly financial statements shall have
been delivered in accordance with the provisions of this Guaranty. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (i) in the
case of an Asset Disposition, (A) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Asset Disposition shall be excluded to the extent relating to
any period prior to the actual date of the subject transaction, and (B) Debt
paid or retired in connection with the subject transaction shall be deemed to
have been paid and retired as of the first day of the applicable period; and
(ii) in the case of an Acquisition, (A) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject of such Acquisition shall be included to the extent relating to any
period prior to the actual date of the subject transaction, and (B) Debt
incurred in connection with the subject transaction shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period utilizing the actual interest rates
thereunder or, if actual rates are not ascertainable, assuming prevailing
interest rates hereunder).

“Pro Forma Consolidated EBITDAR” means Fifty-Nine Million Eight Hundred and Four
Thousand Six Hundred and Sixty-Three Dollars ($59,804,663).

“Property Lease” and “Property Leases” have the meanings set forth in the
Agreement Regarding Leases.

 

- 7 -



--------------------------------------------------------------------------------

“Quarterly Measurement Date” shall mean the last Business Day of March, June,
September and December in each year, commencing on or after the date hereof.

“Rent Expense” shall mean, for any period for Guarantor and its Consolidated
Subsidiaries, rent expense computed under and in accordance with GAAP.

“SCT Holdings” has the meaning set forth in the Recitals.

“SCT Lessees” has the meaning set forth in the Agreement Regarding Leases.

“SCT Parent” shall mean SC Operations Holdings Inc., an Ontario corporation.

“SCT Rent Payments” has the meaning set forth in the Agreement Regarding Leases.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated as of September 6, 2006 among SCRE Investments, Inc., IPC
Equity Holdings Limited, Ventas Holdings, and Ventas, Inc.

“Securitization” shall mean a securitization of any assets in a single asset
securitization or a pooled loan securitization.

“Subordinated Debt” shall mean Debt which by the terms of such Debt is
subordinated in right of payment to the principal of and interest and premium,
if any, on the loans and obligations owing hereunder and the guaranties thereof.

“Third Party Claim” shall mean a pending or threatened claim or demand asserted
by a third party, including any Governmental Authority, against an Indemnified
Party.

“Trailing Four Quarter Period” shall mean with respect to a date, (i) if such
date is between the date hereof and June 30, 2006 inclusive, the second calendar
quarter of 2006, (ii) if such date is between July 1, 2006 and September 30,
2006 inclusive, the second and third calendar quarters of 2006, (iii) if such
date is between October 1, 2006 and December 31, 2006 inclusive, the second,
third and fourth calendar quarters of 2006, and (iv) on or after January 1,
2007, the period of four consecutive full fiscal quarters of the Guarantor and
its Consolidated Subsidiaries ended on such date. Any amount measured with
respect to a Trailing Four Quarter Period that is less than one year, shall be
annualized by multiplying such amount by a fraction, the numerator of which is
four and the denominator of which is the number of calendar quarters in such
Trailing Four Quarter Period.

“Ventas Holdings” shall mean VSCRE Holdings , LLC, a Delaware limited liability
company.

SECTION 2 GUARANTY. Guarantor hereby jointly and severally, unconditionally and
irrevocably guarantees (i) the full and prompt payment of all SCT Rent Payments
and other sums required to be paid by SCT Holdings under the Agreement Regarding
Leases, (ii) the full and timely performance of all other terms, conditions,
covenants and obligations, of SCT

 

- 8 -



--------------------------------------------------------------------------------

Holdings under the Agreement Regarding Leases, and (iii) any and all expenses
(including reasonable attorneys’ fees and expenses) incurred by VRLP in
enforcing any rights under the Agreement Regarding Leases or this Guaranty (all
such obligations in clauses (i)-(iii), collectively, are referred to as the
“Guaranteed Obligations”). Guarantor agrees that this Guaranty is a guarantee of
payment and performance, not collection, and that Guarantor is primarily liable
and responsible for the payment and performance of the Guaranteed Obligations.
It is not necessary for VRLP, in order to enforce payment and performance by
Guarantor under this Guaranty, first or contemporaneously to institute suit or
exhaust remedies against SCT Holdings or others liable for any of the Guaranteed
Obligations or to enforce rights against any collateral securing any of it. With
the exception of the defense of prior payment, performance, or compliance by SCT
Holdings or Guarantor of the Guaranteed Obligations which Guarantor is called
upon to pay, or the defense that VRLP’s claim against Guarantor hereunder is
barred by the applicable statute of limitations, all defenses of the law of
guaranty or suretyship, including, without limitation, substantive defenses and
procedural defenses, are waived and released by Guarantor to the extent
permitted by law. Except as provided in the preceding sentence, under no
circumstances will the liability of Guarantor under this Guaranty be terminated
either with respect to any period of time when the liability of SCT Holdings
under the Agreement Regarding Leases continues, or with respect to any
circumstances as to which the Guaranteed Obligations have not been fully
discharged by payment, performance or compliance.

SECTION 3 GUARANTY ABSOLUTE. The liability and responsibilities of Guarantor
under this Guaranty shall be absolute and unconditional, shall not be subject to
any counterclaim, setoff, or deduction and shall not be released, discharged,
affected or impaired by (i) any change in the time, manner, or place of payment
or performance of any of the Guaranteed Obligations, or any other amendment or
waiver of, or any consent to or departure from, or termination of, the Agreement
Regarding Leases or any of the Property Leases, (ii) any release or discharge of
SCT Holdings or any SCT Lessee in any bankruptcy, receivership or other similar
proceedings, (iii) the impairment, limitation or modification of the liability
of SCT Holdings or the estate of SCT Holdings in bankruptcy or any SCT Lessee or
the estate of any SCT Lessee in bankruptcy, or of any remedy for the enforcement
of SCT Holdings’s liability under the Agreement Regarding Leases, resulting from
the operation of any present or future provisions of any bankruptcy code or
other statute or from the decision in any court, the rejection or disaffirmance
of the Agreement Regarding Leases in any such proceedings, or the assignment or
transfer of the Agreement Regarding Leases by SCT Holdings, (iv) any failure,
omission or delay on the part of VRLP to enforce, assert or exercise any right,
power or remedy conferred on or available to VRLP in or by the Agreement
Regarding Leases or this Guaranty, or any action on the part of VRLP granting
indulgence or extension in any form whatsoever or any invalidity, irregularity
or unenforceability as to SCT Holdings of all or any part of the Guaranteed
Obligations or any security therefor, (v) the waiver by VRLP of the performance
or observance by SCT Holdings or Guarantor of any of the agreements, covenants,
terms or conditions contained in the Agreement Regarding Leases or this
Guaranty, (vi) any merger, consolidation, reorganization or similar transaction
involving SCT Holdings even if SCT Holdings ceases to exist as a result of (and
is not the surviving party in) such transaction, (vii) the inability of VRLP or
SCT Holdings to enforce any provision of the Agreement Regarding Leases for any
reason, (viii) any change in the corporate relationship between SCT Holdings and
Guarantor or any termination of such relationship, (ix) any change in the
ownership of all or any part of the membership interests in SCT Holdings,
(x) the inability of SCT Holdings to perform, or the

 

- 9 -



--------------------------------------------------------------------------------

release of SCT Holdings or Guarantor from the performance of, any obligation,
agreement, covenant, term or condition under the Agreement Regarding Leases or
this Guaranty by reason of any law, regulation or decree, now or hereafter in
effect, (xi) any merger of the leasehold estate of any SCT Lessee with the fee
estate or any other estate in any facility or (xii) any disability or other
defense of SCT Holdings. VRLP and SCT Holdings, without notice to or consent by
Guarantor, may at any time or times enter into such modifications, extensions,
amendments, or other covenants with respect to the Agreement Regarding Leases as
they may deem appropriate and Guarantor shall not be released thereby, but shall
continue to be fully liable for the payment and performance of all liabilities,
obligations and duties of SCT Holdings under the Agreement Regarding Leases as
so modified, extended or amended.

SECTION 4 REINSTATEMENT. Guarantor further agrees that, if at any time all or
any part of any payment applied to any of the Guaranteed Obligations is or must
be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Guarantor), such
Guaranteed Obligations shall, for the purposes of this Guaranty, to the extent
that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application, and this Guaranty
shall continue to be effective or be reinstated, as the case may be, as to such
Guaranteed Obligations, all as though such application had not been made.

SECTION 5 CERTAIN ACTIONS. VRLP may, from time to time, at its discretion and
without notice to Guarantor, take any or all of the following actions:
(a) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to Guarantor, with respect to any of the Guaranteed
Obligations; (b) extend or renew for one or more periods (regardless of whether
longer than the original period), or release or compromise any obligation of
Guarantor hereunder or any obligation of any nature of any other obligor
(including, without limitation, SCT Holdings) with respect to any of the
Guaranteed Obligations; or (c) release or fail to perfect any lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or any part of any property securing any of the Guaranteed
Obligations or any obligation hereunder, or extend or renew for one or more
periods (regardless of whether longer than the original period) or release or
compromise any obligations of any nature of any obligor with respect to any such
property.

SECTION 6 WAIVER. To the extent permitted by applicable law, Guarantor hereby
expressly waives: (i) notice of the acceptance of this Guaranty, (ii) except as
otherwise provided in the Agreement Regarding Leases or this Guaranty, notice of
the existence or creation or non-payment of all or any of the Guaranteed
Obligations, (iii) presentment, demand, notice of dishonor, protest and all
other notices whatsoever except as otherwise provided in the Agreement Regarding
Leases or this Guaranty, and (iv) all diligence in collection or protection of
or realization upon the Guaranteed Obligations or any part thereof, any
obligation hereunder, or any security for or guaranty of any of the foregoing.

SECTION 7 WAIVER OF SUBROGATION. Guarantor hereby waives all rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
to the claims of VRLP against SCT Holdings and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from SCT Holdings
which it may at any time otherwise have as a result of this Guaranty prior to
final payment and satisfaction of the Guaranteed Obligations.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 8 DELIVERY OF FINANCIAL INFORMATION.

8.1. Financial Statements, Etc. Guarantor shall deliver the following
information to VRLP:

(a) as soon as available, and in any event within fifty (50) days (or ninety
(90) days in the event that VRLP notifies Guarantor in writing that VRLP and its
Parents are not required, pursuant to the rules and regulations of the SEC, to
include such statements in their filings with the SEC) after the close of each
Fiscal Year, in hard copy and electronic format, in form satisfactory to VRLP
and accompanied by a checklist in the form attached hereto as Exhibit A
completed by Guarantor, and presented on a consolidated as well as a
property-by-property basis, complete financial statements prepared for such year
with respect to Guarantor and its Consolidated Subsidiaries, including a balance
sheet as of the end of such year, together with related statements of
operations, cash flows and changes in equity for such Fiscal Year, audited by a
“Big Four” accounting firm or a nationally recognized, independent certified
public accounting firm reasonably satisfactory to VRLP whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP applied on a consistent basis and shall not be qualified as to the scope of
the audit or as to the status of Guarantor as a going concern or any other
material qualification. Together with Guarantor’s audited financial statements,
Guarantor shall furnish to Landlord an Officer’s Certificate (i) certifying as
of the date thereof whether to the best of such Guarantor’s knowledge there
exists an event or circumstance which constitutes a default or Event of Default
under the Agreement Regarding Leases or under the Property Leases and if such
default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same, (ii) certifying
that the information contained in such financial statements is true and correct
in all material respects, and (iii) demonstrating in reasonable detail
compliance with the provisions of Sections 9.1, 9.2, 9.3, and 9.5 hereof
(including in detail all calculations necessary therein).

(b) as soon as available and in any event within thirty (30) days (or forty-five
(45) days in the event that VRLP notifies Guarantor in writing that VRLP and its
Parents are not required, pursuant to the rules and regulations of the SEC, to
include such statements in their filings with the SEC) after the close of each
Fiscal Year, in form satisfactory to VRLP and accompanied by a checklist in the
form attached hereto as Exhibit A completed by the applicable Guarantor,
unaudited financial statements prepared for such year with respect to Guarantor
and its Consolidated Subsidiaries including a balance sheet as of the end of
such year, together with related statements of operations and cash flows for
such Fiscal Year. Together with Guarantor’s unaudited financial statements,
Guarantor shall furnish to Landlord an Officer’s Certificate (i) certifying as
of the date thereof whether to the best of such Guarantor’s knowledge there
exists an event or circumstance which constitutes a default or Event of Default
under the Agreement Regarding Leases or under the Property Leases and if such
default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same, (ii) certifying
that the information contained in such financial statements is true and correct
in all material respects, and (iii) demonstrating in reasonable detail
compliance with the provisions of Sections 9.1, 9.2, 9.3, and 9.5 hereof
(including in detail all calculations necessary therein).

 

- 11 -



--------------------------------------------------------------------------------

(c) as soon as available and in any event within thirty (30) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of Guarantor and
its Consolidated Subsidiaries, in form satisfactory to VRLP and accompanied by a
checklist in the form attached hereto as Exhibit A completed by Guarantor,
(i) an unaudited consolidated balance sheet of Guarantor and its Consolidated
Subsidiaries, together with the related consolidated and consolidating
statements of operations for such Fiscal Quarter and for the portion of the
Fiscal Year ended at such Fiscal Quarter and a consolidated statement of cash
flows for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, all of which shall be prepared on a comparative basis with the same
periods of the previous year (to the extent available) in accordance with GAAP.
Together with Guarantor’s interim financial statements, Guarantor shall furnish
to Landlord an Officer’s Certificate (i) certifying as of the date thereof
whether to the best of such Guarantor’s knowledge there exists an event or
circumstance which constitutes a default or Event of Default under the Agreement
Regarding Leases or under the Property Leases and if such default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same, (ii) certifying that the information
contained in such financial statements is true and correct in all material
respects, and (iii) demonstrating in reasonable detail compliance with the
provisions of Sections 9.1, 9.2, 9.3, and 9.5 hereof (including in detail all
calculations necessary therein).

(d) as soon as available and in any event within thirty (30) days after the end
of each month of each Fiscal Year of Guarantor and its Consolidated Subsidiaries
(and, with respect to the calendar month immediately preceding the month in
which the Effective Date occurs, thirty (30) days following the end of such
calendar month), (i) an unaudited consolidated balance sheet of Guarantor and
its Consolidated Subsidiaries, together with the related consolidated and
consolidating statements of operations for such month and for the portion of the
Fiscal Year ended at such month and a consolidated statement of cash flows for
the portion of the Fiscal Year ended at the end of such month, all of which
shall be prepared on a comparative basis with the same periods of the previous
year (to the extent available) and in accordance with GAAP.

8.2. Guarantor agrees that any financial statements of Guarantor and its
Consolidated Subsidiaries required to be delivered to VRLP hereunder and under
the Lease Documents may, without the prior consent of, or notice to, Guarantor,
be included and disclosed in offering memoranda or prospectuses, or similar
publications in connection with syndications, private placements or public
offerings of VRLP’s (or VRLP’s direct or indirect Parent’s) securities or
interests, and in any registration statement, report or other document permitted
or required to be filed under applicable federal and state laws, including those
of any successor to VRLP. Guarantor agrees to provide such other reasonable
financial and other information necessary to facilitate a private placement or a
public offering or to satisfy the SEC or regulatory disclosure requirements.
Guarantor agrees to cause its independent auditors, at VRLP’s cost, to consent,
in a timely manner, to the inclusion of their audit report issued with respect
to such financial statements in any registration statement or other filing under
federal and state laws and to provide the underwriters participating in any
offering of securities or interests of VRLP (or VRLP’s direct or indirect
Parent) with a standard accountant’s “comfort” letter with regard to the
financial information of Guarantor and its Consolidated Subsidiaries included or
incorporated by

 

- 12 -



--------------------------------------------------------------------------------

reference into any prospectus or other offering document. Guarantor also agrees
to make available to any underwriter participating in an offering of Ventas (or
VRLP’s direct or indirect Parent’s) securities or interests, and any attorney,
accountant or other agent or representative retained by an underwriter (an
“Inspector”), all financial and other records and pertinent corporate documents
of Guarantor as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause Guarantor’s directors, officers and
employees to supply all information requested by any such Inspector in
connection with such offering. Upon request of VRLP, Guarantor shall notify VRLP
of any necessary corrections to information VRLP proposes to publish within a
reasonable period of time (not to exceed three (3) Business Days) after being
informed thereof by VRLP. Without limiting the foregoing, Guarantor shall
provide or cause to be provided to VRLP and take such actions, in each case, as
required under this Section 8.2 promptly and in any event within such time
periods to permit VRLP to make all filings required by the SEC or any other
Governmental Authority in a timely fashion under applicable laws. All reasonable
costs and expenses incurred by Guarantor and/or Guarantor’s directors, officers,
and employees solely with respect to this Section 8.2 shall be the sole
responsibility of VRLP.

SECTION 9 FINANCIAL COVENANTS.

9.1. Fixed Charge Coverage Ratio.

(a) Guarantor covenants and agrees with VRLP that at each Quarterly Measurement
Date the Fixed Charge Coverage Ratio will not be less than 1.10 to 1.00.

(b) For purposes of calculating the foregoing ratio, Asset Dispositions or
Acquisitions which have occurred during such period shall be included on a Pro
Forma Basis.

9.2. Consolidated Adjusted Leverage Ratio.

(a) Guarantor covenants and agrees with VRLP that at each Quarterly Measurement
Date the Consolidated Adjusted Leverage Ratio will not exceed 8.00:1.00.

(b) For purposes of calculating the foregoing ratio, Asset Dispositions or
Acquisitions which have occurred during such period shall be included on a Pro
Forma Basis.

9.3. Minimum Consolidated Net Worth.

(a) Guarantor covenants and agrees with VRLP that for each Fiscal Quarter, the
Consolidated Net Worth of Guarantor will not be less than the sum of (a) Forty
Million Dollars ($40,000,000.00) plus (b) 90% of any proceeds (without
duplication) received by Guarantor or any of its Consolidated Subsidiaries
pursuant to the issuance of any equity securities of such entities following the
Effective Date.

9.4. INTENTIONALLY OMITTED.

9.5. Distributions. Following the occurrence and during the continuance of a
default hereunder or an Event of Default under the Agreement Regarding Leases or
the Property Leases, Guarantor shall not make any distributions to any partners,
parent entities, or affiliates.

 

- 13 -



--------------------------------------------------------------------------------

9.6. Default. If, at any time during the term of the Agreement Regarding Leases,
Guarantor fails to comply with any of the covenants set forth in this Section 9,
Guarantor shall be deemed to be in default hereunder, beyond any applicable
notice and/or cure periods. Notwithstanding the foregoing, following the
occurrence and during the continuance of a default under Section 9.1(a) hereof
or an Event of Default resulting from a breach of the covenant relating to the
Portfolio Coverage Ratio pursuant to Paragraph 6(a)(xviii) of the Agreement
Regarding Leases, in each case, within the first twelve (12) months following
the date of this Guaranty only, neither VRLP nor any Ventas Lessor (as such term
is defined under the Agreement Regarding Leases) shall exercise any of the
rights and remedies set forth in Paragraph 6(b) of the Agreement Regarding
Leases or in Section 17.2, Section 17.3, or Section 17.4 of the Property Leases
during such twelve (12) month period, provided, that during such twelve
(12) month period, VRLP and each Ventas Lessor shall have all other rights and
remedies available to them under the other provisions of the Transaction
Documents with respect to any such default.

SECTION 10 INDEMNITY.

10.1. INTENTIONALLY OMITTED.

10.2. Guarantor shall indemnify and save VRLP, its Affiliates, its direct and
indirect Parents, directors, employees, agents and each Person, if any, who
controls VRLP or any such Affiliate within the meaning of Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, (each such party, an “Indemnified Party” and collectively,
the “Indemnified Parties”) harmless from and against (i) any and all claims
against any of them of whatever nature arising from any act, omission or
negligence of Guarantor, its contractors, licensees, subtenants, agents,
servants, employees, invitees or visitors, (ii) all claims against any
Indemnified Party arising from any accident, injury or damage whatsoever caused
to any person or to the property of any person and occurring during the term of
this Lease in or about the Facilities or in connection with the Lease Documents,
and (iii) all damages resulting from any breach, violation or non-performance of
any covenant, condition or agreement in this Guaranty, the Agreement Regarding
Leases, or the Property Leases set forth and contained on the part of Guarantor,
SCT Holdings or the SCT Lessees to be fulfilled, kept, observed and performed.
This indemnity and hold harmless agreement shall include indemnity from and
against any and all liability, consequential damages, fines, suits, demands,
costs and expenses of any kind or nature incurred in or in connection with any
such claim or proceeding brought thereon (including, without limitation,
reasonable attorneys’ fees), and the defense thereof.

SECTION 11 DEFAULTS. In addition to any default or breach of any representation,
warranty, agreement, covenant or other undertaking by Guarantor hereunder, the
following shall also constitutes defaults hereunder: (i) any default under the
Agreement Regarding Lease or under any Property Lease, beyond applicable notice
and cure periods, (ii) if at any time during the term of the Agreement Regarding
Leases, any audit or financial statement of Guarantor contains a qualified
opinion regarding Guarantor’s ability to continue its operations as a “going
concern”, or (iii) the insolvency of Guarantor or its inability to pay any of
its obligations when due.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 12 REPRESENTATIONS AND WARRANTIES. To induce VRLP and the Ventas Lessors
to enter into the Transaction Documents, Guarantor represents and warrants to
VRLP as follows:

(a) Status and Authority of Guarantor. Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Guarantor has all requisite power and authority to enter into and
perform its obligations under this Guaranty and to consummate the transactions
contemplated hereby. Guarantor is duly qualified and is in good standing, to
transact business in each jurisdiction in which the nature of the business
conducted by it requires such qualification.

(b) Action of Guarantor. Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Guaranty, and this Guaranty
constitutes the valid and binding obligation and agreement of Guarantor,
enforceable against Guarantor in accordance with its terms.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Guaranty by Guarantor, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in any breach of the
terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
Facility or any property or assets of Guarantor pursuant to the terms of, any
indenture, mortgage, deed of trust, note, evidence of indebtedness or any other
material agreement or instrument by which Guarantor is bound.

(d) Litigation. Guarantor has received no written notice and, to Guarantor’s
knowledge, no action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

(e) Ownership Structure. Attached here to as Exhibit B (and Schedule A attached
thereto) is a true and correct structure chart depicting and describing the
direct and indirect ownership interests in the SCT Lessees, SCT Holdings, and
Guarantor.

SECTION 13 MISCELLANEOUS.

13.1. Amendments, Etc. No amendment or waiver of any provision of this Guaranty
nor consent to any departure by Guarantor therefrom shall be effective unless
the same shall be in writing and signed by VRLP.

13.2. Addresses for Notices. All notices hereunder shall be in writing,
personally delivered, delivered by overnight courier service, sent by facsimile
transmission (with confirmation of receipt), or sent by certified mail, return
receipt requested, addressed as follows, or to such other address as shall be
designated by Guarantor or VRLP in written notice to the other party:

 

- 15 -



--------------------------------------------------------------------------------

If to Guarantor:    Senior Care, Inc.    Plaza II Office Building    9510 Ormsby
Station Road    Louisville, Kentucky 40223    Attention: President    Facsimile:
(502) 753-6101 with a copy to:       Senior Care, Inc.    Plaza II Office
Building    9510 Ormsby Station Road    Louisville, Kentucky 40223    Attention:
General Counsel    Facsimile: (502) 753-6104 If to VRLP:    Ventas Realty
Limited Partnership    c/o Ventas, Inc.    111 South Wacker Drive    Suite 4800
   Chicago, Illinois 60606    Attention: Lease Administration    Facsimile:
(312) 660-3850 with a copy to:    Ventas, Inc.    10350 Ormsby Park Place   
Suite 300    Louisville, Kentucky 40223    Attention: General Counsel   
Facsimile: (502) 357-9001

13.3. No Waiver; Remedies. No failure on the part of VRLP to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies available
at law or equity.

13.4. Continuing Guaranty; Transfer of Interest. This Guaranty shall create a
continuing guaranty and will (i) remain in full force and effect until payment
and performance in full and satisfaction of the Guaranteed Obligations, (ii) be
binding upon Guarantor and its successors and assigns, and (iii) inure, together
with the rights and remedies of VRLP hereunder, to the benefit of VRLP and its
successors, as permitted under the Agreement Regarding Leases. Without limiting
the generality of the foregoing clause, if and when VRLP assigns or otherwise
transfers any interest held by it under the Agreement Regarding Leases to any
other person, that other person shall thereupon become vested with all the
benefits held by VRLP under this Guaranty.

 

- 16 -



--------------------------------------------------------------------------------

13.5. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

13.6. INDUCEMENT TO LANDLORD. Guarantor acknowledges and agrees that the
execution and delivery of this Guaranty by Guarantor to VRLP has served as a
material inducement to VRLP to execute and deliver the Agreement Regarding
Leases, and Guarantor further acknowledges and agrees that but for the execution
and delivery of this Guaranty by Guarantor, VRLP would not have executed and
delivered the Agreement Regarding Leases.

13.7. SUBMISSION TO JURISDICTION. Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court located in New York
County, New York State over any action, suit or proceeding to enforce or defend
any right under this Guaranty or otherwise arising from or relating to this
Guaranty, and Guarantor irrevocably agrees that all claims in respect of any
such action, suit or proceeding may be heard and determined in such court.
Guarantor hereby irrevocably waives, to the fullest extent that it may
effectively do so, the defense of an inconvenient forum or venue to the
maintenance of any such action, suit or proceeding. Guarantor hereby agrees that
a final, non-appealable judgment in, any such action, suit or proceeding shall
be, conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

13.8. WAIVER OF JURY TRIAL. Guarantor hereby waives, to the fullest extent
permitted by applicable law, any right to a trial by jury in any action, suit or
proceeding to enforce or defend any rights under this Guaranty or any other
transaction document or any amendment, instrument, document or agreement
delivered or which may in the future be delivered in connection herewith or
arising from or relating to any relationship existing in connection with this
guaranty, and agrees, to the fullest extent permitted by applicable law, that
any such action, suit or proceeding shall be tried before a court and not before
a jury.

13.9. COOPERATION, FURTHER ASSURANCES. Guarantor covenants, and agrees to sign,
execute and deliver or cause to be signed, executed and delivered and to do or
make, or to cause to be done or make, upon the written request of VRLP, any and
all agreements, instruments, papers, deeds, acts or things, supplemental,
confirming or otherwise, as may be reasonably required by VRLP for the purpose
of, or in connection with, the transaction contemplated hereby, including,
without limitation, a reaffirmation of this Guaranty upon the execution of any
Other Leases. Upon full and final payment and performance of the Guaranteed
Obligations, VRLP agrees to execute a release for the benefit of Guarantor, in
form and content reasonably satisfactory to VRLP. Notwithstanding anything to
the contrary contained herein, this Guaranty shall survive for a period of
twelve (12) months after the expiration or earlier termination of the Agreement
Regarding Leases, and Guarantor shall be liable to VRLP hereunder for any
Guaranteed Obligations which arise during such period and relate to matters
which (i) occurred during the term of the Agreement Regarding Leases or (ii) SCT
Holdings is otherwise required to indemnify VRLP against pursuant to the terms
of the Agreement Regarding Leases.

 

- 17 -



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

- 18 -



--------------------------------------------------------------------------------

Guarantor has caused this Guaranty to be effective as of the Effective Date.

 

GUARANTOR:

SENIOR CARE, INC.,

a Delaware corporation

By:  

/s/ Robin L. Barber

Name:   Robin L. Barber Title:   Secretary



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   )     )   ss: COUNTY OF NEW YORK   )  

On the 1st day of November, 2006 before me, the undersigned, personally appeared
Robin L. Barber, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument on behalf of SENIOR CARE, INC. and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signatures on
the instrument, such entity upon behalf of which the individual acted, executed
the instrument.

 

   

/s/ Mal Serure

(Notary Seal)  

Signature and Office of Individual Taking

 

Acknowledgement



--------------------------------------------------------------------------------

EXHIBIT A

Checklist

ARL Guaranty

Financial Reporting Checklist

 

Quarterly Reporting       Section 8.1(c)   

Unaudited financial statements of Guarantor with Officer’s Certificate
30 Days after the end of first three Fiscal Quarters

   ¨ Section 8.1(c)   

Unaudited financial statements of Consolidated Subsidiaries
30 Days after the end of first three Fiscal Quarters

   ¨ Annual Reporting       Section 8.1(a)   

Audited financial statements of Guarantor with Officer’s Certificate
50 Days after the end of each Fiscal Year

   ¨ Section 8.1(a)   

Audited financial statements of Consolidated Subsidiaries
50 Days after the end of each Fiscal Year

   ¨ Section 8.1(b)   

Unaudited financial statements of Guarantor with Officer’s Certificate
30 Days after the end of each Fiscal Year

   ¨ Section 8.1(b)   

Unaudited financial statements of Consolidated Subsidiaries
30 Days after the end of each Fiscal Year

   ¨

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

Ownership Chart

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

Schedule 1

Balanced Care Tenant

BCC Medina Operations, LLC

AL Sagamore Hills Operations, LLC

BCC Washington Township Operations, LLC

BCC Ontario Operations, LLC

AL Kingsport Operations, LLC

BCC Shippensburg Operations, LLC

AL Dillsburg Operations, LLC

AL Lebanon Operations, LLC